Citation Nr: 1605101	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  14-31 991A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Drew Early, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to April 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Veteran testified before the undersigned during a Board hearing held in January 2016.  A copy of the hearing transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The preponderance of the evidence supports the Veteran's contention that his bilateral, sensorineural hearing loss is etiologically-related to his period of active service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred during the Veteran's period of active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  








REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Veteran has claimed entitlement to service connection for bilateral hearing loss as a result of acoustic trauma during his military career.  Specifically, he indicated that his barracks were adjacent to a runway used by refueling planes and F-18 aircraft, and that he often served guard duty on the flight line without hearing protection.  

To that end, the Court held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Hearing loss disability is defined by regulation.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2014).

The Board also points out that the absence of documented hearing loss while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When the Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).

A January 2002 VA examination diagnosed the Veteran with bilateral, sensorineural hearing loss.  The examiner opined that this diagnosis was at least as likely as not related to the Veteran's period of active duty.

A private audiological evaluation, performed in September 2007, confirmed the diagnosis of bilateral hearing loss.  

A VA/QTC examination, conducted in November 2011, found that the Veteran's audiometric data was consistent with noise-induced trauma, and that it was at least as likely as not that diagnosed hearing loss was related to the Veteran's period of active duty.

A March 2012 private audiogram confirmed that the Veteran's pattern of hearing loss was indicative of noise-induced trauma.

A statement authored in February 2014, from the Veteran's private provider, indicated that the Veteran's hearing loss was consistent with unprotected noise exposure associated with working on a flight line, and that it was more likely than not that the Veteran's hearing loss was the result of such exposure.

The Board notes that there is a myriad of supporting medical evidence establishing a nexus between the Veteran's complaints of in-service hearing deficiency and his current hearing loss reports.  In fact, there is no evidence to the contrary.    Accordingly, the Board concludes that grant of service connection for bilateral hearing loss is warranted.  In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error). 


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


